Citation Nr: 0332609	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disability, described as a conversion reaction, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
when ensuring that the veteran is provided the appropriate 
notification and assistance, the RO must ensure that it 
complies with the decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

The record reveals that the veteran has been treated by Dr. 
Salvatore Lacagnina.  Treatment records from Dr. Lacagnina 
have not been obtained.  Decisions of the Board must be based 
on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  Therefore, the RO must 
obtain all available records relating to the veteran's 
treatment from Dr. Lacagnina.

In addition, the veteran has submitted voluminous records 
relating to his hospitalization from November 2000 to January 
2001 at the Riverside Behavioral Center, in Punta Gorda, 
Florida.  These documents have not been reviewed by the RO.  
The Board is prohibited from making a decision based on these 
records absent a waiver of RO consideration from the veteran.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F3d 1339 (Fed. Cir. 2003) (hereinafter DAV).  There has 
been no waiver in this case, therefore, the case must be 
remanded to the RO for adjudication based on the newly 
presented evidence.  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	Request treatment records pertaining to 
the veteran from Dr. Salvatore 
Lacagnina, 9981 HealthPark Circle, 
Suite 283, Fort Myers, FL 33908. 

3.	The RO should readjudicate this claim 
including reviewing any new evidence 
obtained and reviewing the evidence 
submitted by the veteran from his 
hospitalization at Riverside Behavioral 
Center from November 2000 to January 
2001.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




